Citation Nr: 1003902	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  01-01 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease as a residual of beriberi for accrued benefits 
purposes.

2.  Entitlement to service connection for peptic ulcer 
disease for accrued benefits purposes.

3.  Entitlement to service connection for dysentery for 
accrued benefits purposes.

4.  Entitlement to service connection for hypertension for 
accrued benefits purposes.

5.  Entitlement to service connection for helminthiasis for 
accrued benefits purposes.


6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis for accrued benefits purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had recognized service from December 1941 to 
April 1942, and from April 1945 to June 1946.  He has 
recognized Prisoner of War (POW) service from April 10, 1942 
to April 24, 1942.  A certificate of death shows that he died 
on January [redacted], 2000.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In April 2000, the RO (1) determined that the appellant had 
submitted no new and material evidence to reopen the 
previously and finally decided claim of service connection 
for pulmonary tuberculosis for accrued benefits purposes, and 
(2) denied the appellant's claims for service connection for 
ischemic heart disease as a result of beriberi, peptic ulcer 
disease, dysentery, hypertension, and helminthiasis for 
accrued benefits purposes.  The RO noted that the Board had 
denied the Veteran's claim for service connection for 
pulmonary tuberculosis in May 1987, and subsequently 
characterized the issue as a new and material evidence claim 
in the June 2001 and November 2002 Supplemental Statements of 
the Case (SSOC).

In February 2001, a hearing was held before a Decision Review 
Officer.  A transcript of the hearing is of record.

In November 2003, the Board remanded the case for medical 
records.  The agency of original jurisdiction (AOJ) did not 
contact the hospital or request the medical records 
identified by the Board.  Consequently, in September 2005, 
the Board remanded the case again for medical records.  The 
Board characterized the pulmonary tuberculosis issue as a 
service connection claim in both Remand Orders.  The issues 
have been recharacterized as indicated on the title page.

The Appeals Management Center (AMC) has complied with the 
Remand Orders.  The appellant has not contended otherwise, 
and therefore the Board may proceed with its review of this 
appeal.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for pulmonary tuberculosis in July 1986.  The 
Veteran appealed this decision, and the Board denied the 
Veteran's claim in a May 1987 decision.  The May 1987 
decision is now final.

2.The Veteran died in January 2000.  The Death Certificate 
lists cardio respiratory arrest as the primary cause of death 
and pneumonia as a contributing cause. 

3.  When he died, the Veteran had the following claims 
pending: (1) whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for pulmonary tuberculosis, and (2) entitlement to 
service connection for malaria, ischemic heart disease, 
peptic ulcer, dysentery, and hypertension.

4. The evidence submitted since the May 1987 decision, though 
new, does not bear directly and substantially upon the 
service connection claim for pulmonary tuberculosis, and is 
not so significant that it must be considered in order to 
fairly decide the merits of this claim.

5.  A claim for accrued benefits was received within one year 
after the Veteran's death.

6. The Veteran did not have a claim for service connection 
for helminthiasis pending at the time of his death.

7.  The Veteran was a prisoner of war (POW) for two weeks in 
1942.

8.  Ischemic heart disease, peptic ulcer disease, dysentery, 
and hypertension were not incurred in service and, as the 
Veteran was not a POW for a period of 30 days or more, may 
not be presumed to have been incurred in service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart 
disease for accrued benefits purpose have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2009).

2.  The criteria for entitlement to service connection for 
peptic ulcer disease for accrued benefits purposes have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.1000 (2009).

3.  The criteria for entitlement to service connection for 
dysentery for accrued benefits purposes have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2009).

4.  The criteria for entitlement to service connection for 
hypertension for accrued benefits purposes have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2009).

5.  The criteria for entitlement to service connection for 
helminthiasis for accrued benefits purposes have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 
(2009).

6.  Evidence received since the May 1987 Board decision is 
not new and material and the claim of entitlement to service 
connection for pulmonary tuberculosis for accrued benefits 
purposes is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant notice by letter dated in March 
2004 and January 2005, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the appellant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in SSOCs dated in June 
2005, February 2009, and September 2009 following the 
provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.
The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in her 
possession that pertains to the claims.  

The April 2000 rating decision, June 2001 SSOC, November 2002 
SSOC, and September 2009 SSOC informed the appellant of the 
basis of the last final denial of the claim of service 
connection for pulmonary tuberculosis.  These documents also 
described the meaning of "new" and "material" that track the 
language of 38 C.F.R. § 3.156(a) effective for claims filed 
prior to August 29, 2001, which is more favorable than the 
current standard.  Even though these documents did not 
specifically state the information necessary to substantiate 
the underlying claim as required under Kent v. Nicholson, 20 
Vet. App. 1 (2006), the appellant is not prejudiced by this 
error.  The statements submitted by the appellant indicate 
knowledge that in order to reopen the claim, evidence must be 
submitted or received by VA that was not previously 
considered and it must raise a reasonable possibility to 
substantiate the claim.  See December 2008 and undated 
statements; see also November 2006 Form 21-4142.  The 
appellant has not pled error with respect to content of the 
notice.  Furthermore, there is no indication that providing 
the appellant with additional notice would lead to facts that 
would change the outcome of this appeal, as consideration for 
accrued benefits should include only evidence in the file at 
the time of the Veteran's death.  38 C.F.R. § 3.1000.

While the notification letters did not advise the appellant 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, no new disability 
rating or effective date for award of benefits will be 
assigned as the claims for service connection for accrued 
benefits are denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
The record establishes that the Veteran was a prisoner of war 
for a two-week period during 1942.  The notification letters 
did not include the law pertaining to lifetime presumptive 
service connection for certain chronic diseases for former 
POWs, although the June 2005 SSOC included the pertinent 
regulations contained in 38 C.F.R. § 3.309.  Furthermore, the 
appellant had actual knowledge of these regulations.  See 
June 2000 NOD, February 2001 DRO Hearing Transcript, and 
January 2003 Statement.

VA has obtained service records and assisted the appellant in 
obtaining evidence.  There is no indication of any additional 
relevant evidence that has not been obtained.  The RO has 
attempted repeatedly to obtain the Veteran's medical records 
from University of Santo Tomas Hospital (UST).  The RO 
contacted UST in March 2007, May 2007, October 2007, and 
September 2008 to request the Veteran's treatment records.  
No response was received.  Further attempts to obtain these 
medical records would be futile.  Entitlement to accrued 
benefits must be based on evidence in the file at the date of 
death.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a).  As such, the Board cannot consider subsequent 
statements or send the file for post-mortem opinions.  
Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist the appellant in 
the development of the claim. 

II. New and Material Evidence

The RO originally denied entitlement to service connection 
for pulmonary tuberculosis in June 1986.  The Veteran did not 
file a notice of disagreement (NOD).  Instead, he filed an 
application to reopen his claim in July 1986.  In a November 
1986 rating decision, the RO declined to reopen on the basis 
that there was no medical evidence relating this disability 
to service.  The Veteran filed an NOD and perfected the 
appeal.  A May 1987 Board decision denied the claim; that 
decision is now final. 

The Veteran filed a claim to reopen his claim of entitlement 
to service connection for pulmonary tuberculosis in February 
1999.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence of record at the time of the May 1987 Board decision 
included the Veteran's service records, December 1985 and 
September 1986 statements from private physicians, and 
private treatment records dated September and November 1982.

The Veteran's service records are negative for any complaints 
or findings of pulmonary tuberculosis.  A December 1946 
separation examination shows normal findings except for 
scabies.  A November 1945 processing affidavit shows no claim 
for any disability.  Private hospital records indicate that 
the Veteran was hospitalized in November 1982.  The diagnoses 
included pulmonary tuberculosis, moderately advanced, 
activity undetermined; pneumonia, right; and pulmonary new 
growth, right.  A December 1985 letter from a private 
physician states the  Veteran had been treated for malaria 
from "about the middle of year 1946."  A September 1986 
letter from another private physician states that the Veteran 
had been treated for pulmonary tuberculosis "every now and 
then" from 1946 to 1949.

Evidence received since the May 1987 Board decision consists 
of August 1986, March 1987, November 1987, and December 1999 
private hospital records; VA examination reports dated 
October 1999; the Veteran's death certificate; a November 
2001 statement from a private physician; and VA treatment 
records from November 1979 to November 1999.

An August 1986 private hospital discharge note includes a 
diagnosis of pulmonary tuberculosis, minimal, activity 
undetermined.  X-ray reports dated March 1987 and November 
1987 revealed slight cardiomegaly.

An August 1996 private hospital record indicates that the 
Veteran was admitted because of hypertensive arteriosclerotic 
cardiovascular disease.  

The Veteran submitted to October 1999 VA examinations.  A 
chest X-ray revealed moderately advanced infiltrates, 
bilateral with underlying pulmonary emphysema and pleural 
thickening, bilateral.  

The death certificate shows the Veteran died on January [redacted], 
2000 and lists the immediate cause of death as 
cardiorespiratory arrest due to or the result of pneumonia.

The November 2001 letter from a private physician states that 
the Veteran was treated for pneumonia three days prior to his 
death.   

Most of this evidence is new, as it was not previously 
considered by the RO.  The evidence is not material, however.  
Nothing submitted since the time of the last final rating 
decision relates the Veteran's pulmonary tuberculosis to 
service; the reason for the prior previous denial.  
Therefore, none of the information submitted since the last 
final rating decision constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a); and reopening the 
claim is not warranted.  38 U.S.C.A. § 5108.

III. Accrued Benefits

Accrued benefits are defined as periodic monetary benefits 
authorized under law administered by VA, to which a payee was 
entitled at his or her death under existing ratings for 
decisions or those based on evidence in the file at the date 
of death, and due and unpaid.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a) (as amended by 71 Fed. Reg. 78368 
(effective Jan. 29, 2007)).  An application for accrued 
benefits must be filed within 1 year after the date of death.  
38 C.F.R. § 3.1000(c).

The Veteran filed claims for service connection for ischemic 
heart disease, peptic ulcer disease, dysentery, and 
hypertension in February 1999.  Unfortunately, the Veteran 
died in January 2000 before the claims were adjudicated, and 
his claims terminated at that time.  See Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  However, a deceased Veteran's 
surviving spouse may carry on the Veteran's pending claims by 
submitting a claim for accrued benefits within one year of 
the Veteran's death.  38 U.S.C.A. § 5121. 

The appellant's claim for accrued benefits was received in 
May 2000.  She is advancing claims of service connection for 
ischemic heart disease, peptic ulcer disease, dysentery, and 
hypertension for accrued benefits purposes, which claims the 
Veteran had pending at the time of his death.  She is also 
claiming service connection for helminthiasis for accrued 
benefits purposes; however, the Veteran never filed for 
service connection for this disability.  Therefore, the 
appellant has no legal entitlement to accrued benefits with 
respect to helminthiasis.  That claim must therefore be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (when the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

While the claim for accrued benefits is separate from the 
claim of service connection filed by the Veteran prior to his 
death, the accrued benefits claim is derivative of the 
Veteran's claim and the appellant takes the Veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed.Cir. 1998).  The spouse may be paid 
benefits to which the Veteran was entitled based on evidence 
in the file at the time of his death.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000.

IV.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

If a Veteran is a former POW and was interned or detained for 
not less than 30 days, certain conditions, including ischemic 
heart disease, peptic ulcer disease, dysentery and 
hypertension, shall be service connected if manifested to a 
degree of disability of 10 percent or more at any time after 
discharge or release from active service, even though there 
is no record of such disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. 
§ 3.307(a)(5), 3.309(c).  Tropical diseases, including 
dysentery, will be considered to have been incurred in 
service if manifested to a degree of 10 percent or more 
within one year of separation.  38 C.F.R. §§ 3.307(a)(4), 
3.309 (b).

The Veteran claimed that ischemic heart disease, peptic ulcer 
disease, dysentery, and hypertension began in service while 
he was interned as a POW in April 1942.  The appellant 
contends that the Veteran was a POW for more than 30 days and 
is therefore entitled to the applicable presumption.  See 
February 2001 DRO Hearing Transcript.  However, a VA 
Memorandum dated September 1999 determined that, while the 
Veteran is recognized as a POW, his period of incarceration 
was less than 30 days.  Furthermore, the Veteran himself 
acknowledged that he "was not imprisoned for [a] period of 
thirty (30) days."  See May 1986 Statement.  Accordingly, 
the presumptions of service connection for diseases specific 
to former POWs do not apply in this case.

The Veteran's service records contain a report of his 
December 1946 separation physical examination.  On 
examination, all of his systems were determined to be normal 
and no active illnesses or chronic conditions were found 
except for scabies.
An August 1996 private hospital record indicates that the 
Veteran was admitted because of hypertensive arteriosclerotic 
cardiovascular disease.  An October 1999 VA examination 
revealed hypertensive arteriosclerotic heart disease and 
malnutrition.  X-rays revealed a normal upper 
gastrointestinal series and an enlarged heart.  The clinician 
indicated that the Veteran's malnutrition was "probably due 
to poor dietary intake and [the Veteran's] other illnesses."  
The clinician found no evidence of peptic ulcer or dysentery.  
For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
Hickson v. West, 12 Vet. App. 247, 253 (1999). The absence of 
any one element will result in the denial of service 
connection. Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
Absent a current peptic ulcer disability

There is no evidence relating ischemic heart disease, 
dysentery, or hypertension to the Veteran's service.  There 
is no evidence of record showing the existence of a current 
peptic ulcer disease.  Therefore, there is no basis for 
service connection for these conditions.

While the appellant may sincerely believe that the Veteran's 
death was caused by some event or illness which resulted from 
service, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
diseases which caused the Veteran's death require specialized 
training for a determination as to diagnosis and causation, 
and are therefore not susceptible of lay opinions on 
etiology.

As service connection is not established, the Veteran had no 
benefits due at the time of his death.  Therefore, the 
appellant is not entitled to accrued benefits.

The preponderance of the evidence is against the claim for 
entitlement to accrued benefits; there is no doubt to be 
resolved; and entitlement to accrued benefits is not 
warranted. Gilbert v. Derwinski, 1 Vet. App. at 57-58.



ORDER

Entitlement to service connection for ischemic heart disease 
as a residual of beriberi, peptic ulcer disease for accrued 
benefits purposes, is denied.

Entitlement to service connection for peptic ulcer disease 
for accrued benefits purposes is denied.

Entitlement to service connection for dysentery for accrued 
benefits purposes is denied.

Entitlement to service connection for hypertension for 
accrued benefits purposes is denied.

Entitlement to service connection for helminthiasis for 
accrued benefits purposes is denied.

New and material evidence has not been submitted to reopen a 
service connection claim for pulmonary tuberculosis for 
accrued benefits purposes and the claim to reopen is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


